United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 7, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50803
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                         Plaintiff-Appellee,

                               versus

                           MARY JENNINGS,

                        Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 7:04-CR-32-2
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mary Jennings appeals her conviction on one of three counts on

which she was convicted, all stemming from her participation in a

conspiracy to distribute crack cocaine.        Jennings specifically

attacks her conviction under 21 U.S.C. § 860 for aiding and

abetting the distribution of crack cocaine within 100 feet of a

youth center.    She argues that the evidence was insufficient to

show that the TEEN F.L.O.W. Youth Center was a “youth center” as

defined by 21 U.S.C. § 860(e)(2).       She does not challenge the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 04-50803
                                        -2-

sufficiency of the evidence with respect to any other essential

element of the charge.

       Section 860(e)(2) defines youth center as “a recreational

facility and/or gymnasium (including any parking lot appurtenant

thereto), intended primarily for use by persons under 18 years of

age,   which    regularly     provides      athletic,    civic,   or   cultural

activities.”

        Our    review   of   the   record    satisfies   us   that   sufficient

evidence supports the jury’s verdict. There was uncontroverted and

unchallenged testimony that the TEEN F.L.O.W. Youth Center was a

“youth center” where children played basketball.

       Viewing the evidence in the light most favorable to the

verdict, as we must, see United States v. Villarreal, 324 F.3d 319,

322 (5th Cir. 2003), we conclude that the evidence was sufficient.

Accordingly, the judgment of the district court is AFFIRMED.